Citation Nr: 9904028	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for hiatal hernia.

Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in July 1997 that denied the claimed benefits.


REMAND

The veteran's service medical records indicate that while in 
service in July 1970, the veteran complained of chest pain 
upon swallowing, with a burning pain radiating from the mid 
sternal region up to the left upper quadrant.  The records 
also note that in August 1971, the veteran complained of 
stomach cramps with epigastric pain.  After the veteran's 
discharge, the veteran had an upper gastrointestinal (UGI) 
series in July 1994 which showed hiatus hernia with reflux.  
The veteran has since been treated several times for 
epigastric burning, nausea, and other symptoms attributed to 
hiatus hernia.  A VA examination in June 1997 found no signs 
or symptoms of intestinal disease, but noted the veteran's 
history of hiatal hernia.  Another physician in July 1994 has 
indicated that the pain is apparently due to hiatus hernia

Additional medical information is needed to determine whether 
the complaints registered by the veteran in service regarding 
epigastric burning and pain were early manifestations of the 
hiatus hernia later diagnosed in the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following additional actions: 
1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or private, the veteran 
has received for hiatus hernia.  All 
records so received should be associated 
with the claims file.

2.  The RO should then schedule the 
veteran for a gastrointestinal 
examination.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include all appropriate testing, and 
fully describe all current symptomatology 
and pertinent clinical findings and 
diagnoses.  The examiner should be 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's complaints during 
service were initial manifestations of 
current hiatal hernia.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
service connection for chest pain and 
hiatal hernia.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


